NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 21, 2014*
                                Decided October 21, 2014

                                          Before

                             RICHARD A. POSNER, Circuit Judge

                              JOEL M. FLAUM, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 14-2107

CHARLES B. DAVIS SR.,                              Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Northern District of
                                                   Illinois, Eastern Division.
       v.
                                                   No. 12 C 8651
JOHN SELLAS,
     Defendant-Appellee.                           Joan B. Gottschall,
                                                   Judge.

                                        ORDER

       Charles Davis, Sr.—a recipient of a Veterans Affairs Supportive Housing
voucher, which is part of the Housing Choice Voucher program of Section 8, see 42
U.S.C. § 1437f(o)(19); 24 C.F.R. § 982.1—sued his landlord in federal court. Davis alleged
that his landlord failed to keep his unit habitable, invaded his privacy, and caused his


       *
        The defendant did not appear in the district court and is not participating in this
appeal. After examining the appellant’s brief and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the brief and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 14-2107                                                                            Page 2

voucher to be terminated by the public housing authority because his rental unit had
not been kept in good repair. The landlord did not defend the suit, so the district court
entered a default against him. After a prove-up hearing, the court awarded Davis only
nominal damages of $1 because the injuries he asserted—relating to the landlord’s
misconduct during or after his eviction—did not result from the events alleged in his
complaint—relating to misconduct during his tenancy. On appeal, Davis argues that he
is entitled to more than nominal damages. We conclude, however, that this case does
not present a federal question and thus the district court lacked subject-matter
jurisdiction to decide this case.

       Neither Davis nor the district court has addressed the issue of subject-matter
jurisdiction, but we have an independent obligation to determine whether
subject-matter jurisdiction exists, even in the absence of a challenge from any party. See
Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986); Büchel-Ruegsegger v.
Büchel, 576 F.3d 451, 453 (7th Cir. 2009). Construing Davis’s claims liberally, we cannot
find a basis for subject-matter jurisdiction. See 28 U.S.C. §§ 1331–1332. His allegations
describe a landlord-tenant dispute that at best amounts to a breach-of-contract claim
under state law, but this involves neither a federal question, see Bennett v. Southwest
Airlines, Co., 484 F.3d 907, 908–09, 912 (7th Cir. 2007); Johnson v. Robinson, 576 F.3d 522,
522 (D.C. Cir. 2009), nor diversity of citizenship, see Meyerson v. Harrah’s East Chi. Casino,
299 F.3d 616, 617 (7th Cir. 2002).

        Davis does mention federal law in his complaint, alleging that his landlord
deprived him of his “rightful ownership of a section 8 housing certification.” Under
Section 8, the federal government provides funds to local housing authorities, which
then subsidize rental payments for qualifying low-income tenants of privately owned
buildings. See 42 U.S.C. § 1437f(o)(8); Khan v. Bland, 630 F.3d 519, 523–24 (7th Cir. 2010).
But § 1437f does not expressly “create a private right of action” for tenants to sue
landlords who provide subpar maintenance. See Hill v. Richardson, 7 F.3d 656, 658 (7th
Cir. 1993); see also 24 C.F.R. § 982.406 (“Part 982 does not create any right of the family,
or any party other than HUD or the [Public Housing Authority], to require enforcement
of the [Housing Quality Standard] requirements by HUD or the [Public Housing
Authority]”); Banks v. Dallas Hous. Auth., 271 F.3d 605, 611 (5th Cir. 2001). Nor is a
private right of action implied by the statute’s language; the statute requires the federal
agency only to establish “housing quality standards” and the local housing authority to
conduct inspections so that the unit is maintained according to those standards. See 42
U.S.C. § 1437f(o)(8). This statutory language is merely a directive to federal and state
agencies; it focuses on neither the tenant nor the landlord, and thus “reveals no
No. 14-2107                                                                           Page 3

congressional intent to create a private right of action.” See Alexander v. Sandoval, 532
U.S. 275, 289 (2001); E.E.O.C. v. Mach Mining, LLC, 738 F.3d 171, 180 (7th Cir. 2013), cert.
granted, 82 U.S.L.W. 3514 (U.S. June 30, 2014) (No. 13-1019); Dersch Energies, Inc. v. Shell
Oil, Co., 314 F.3d 846, 857 (7th Cir. 2002). Furthermore, because a private right of action
cannot be implied, the statute confers no rights enforceable under 42 U.S.C. § 1983 for a
tenant to sue a private landlord. See Gonzaga Univ. v. Doe, 536 U.S. 273, 283–84 (2002);
McCready v. White, 417 F.3d 700, 703 (7th Cir. 2005).

    Accordingly, the district court’s judgment is VACATED and the case is
REMANDED with instructions to dismiss for lack of subject-matter jurisdiction.